UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6144


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRAIG ARNOLD SCOTT, a/k/a Craig Levi,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:04-cr-00235-RWT-18)


Submitted:   August 24, 2015                 Decided:   August 27, 2015


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Arnold Scott, Appellant Pro Se. Adam Kenneth Ake, OFFICE
OF THE UNITED STATES ATTORNEY, Bonnie S. Greenberg, Assistant
United   States  Attorney,   Baltimore,   Maryland;   Mara Zusman
Greenberg,   Deborah  A.   Johnston,    Assistant   United States
Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig Arnold Scott seeks to appeal the district court’s

order    dismissing      his   28    U.S.C.       § 2255    (2012)       motion    as   an

unauthorized, successive motion and denying his Fed. R. Civ. P.

59(e) motion.       These orders are not appealable unless a circuit

justice    or    judge   issues     a   certificate        of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Scott has not made the requisite showing.                       Accordingly, we deny

a   certificate     of    appealability          and    dismiss    the    appeal.       We

dispense    with       oral    argument      because       the    facts     and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3